Exhibit 10.2

Royal Caribbean Cruises Ltd.

 

1050 Caribbean Way

tel: 305.539.6000

Miami, Fl 33132.2096 USA

www.royalcaribbean.com

 

 

December 19, 2008

 

Mr. Stephen A. Lynch

Senior Vice President

Northern Trust, N.A

700 Brickell Avenue

Miami, Florida 33132

 

Dear Mr. Lynch:

 

Reference is made to the Payment Schedule attached as Schedule A to the Trust
Agreement for Richard D. Fain dated September 21, 2007 between Northern Trust NA
as Trustee and Royal Caribbean Cruises Ltd. If not previously distributed by
Northern        Trust NA pursuant to the terms of the Payment Schedule, Northern
Trust NA will pay to Richard D. Fain on January 12, 2009 all the Trust assets in
a lump sum, subject to any required reporting and tax withholding obligations as
provided in the Trust Agreement. Except as amended by the foregoing, the Trust
Agreement remains in full force and effect in accordance with its terms.

 

Sincerely,

 

Royal Caribbean Cruises Ltd.

 

By: /s/ Bradley H. Stein

Bradley H. Stein

Vice President and General Counsel

 

AGREED

 

Northern Trust NA

 

By: /s/ Stephen A. Lynch

Name: Stephen A. Lynch

 

Title: Senior Vice President

 

Date:

December 19, 2008

 

 